In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0549V
                                          UNPUBLISHED


    SAMUEL KAMAU,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: September 14, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION1

        On April 15, 2019, Samuel Kamau filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on February
27, 2018. Petition at 1; Stipulation, filed September 14, 2021, at ¶¶ 2-4. Petitioner further
alleges that the vaccine was administered in the United States, he experienced the
residual effects of his SIRVA for more than six months, there is not a preponderance of
the evidence demonstrating that Petitioner’s SIRVA and residual effects were due to a
factor unrelated to his February 27, 2018 flu vaccine, and there has been no prior award
or settlement of a civil action for damages on his behalf as a result of his condition. Petition
at 1, 3; Stipulation at ¶¶ 3-6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On June 25, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On September 14, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        •   A lump sum of $2,181.20, which amount represents reimbursement for a
            Medicaid lien for vaccine injury-related services rendered on behalf of
            Petitioner, in the form of a check payable jointly to Petitioner and Equian
            (Tax ID XX-XXXXXXX), P.O. Box 182643, Columbus, OH 43218;

            Petitioner agrees to endorse this check to Equian (Event number
            28719050).

        •   A lump sum of $80,000.00 in the form of a check payable to Petitioner,
            which represents compensation for all remaining damages that would be
            available under Section 15(a).

Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
SAMUEL KAMAU,                                 )
                                              )
                Petitioner,                   )
                                              )       No. 19-549V
        V.                                    )       Chief Special Master Corcoran
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
                Respondent.                   )


                                         STIPULATION

        The parties hereby stipulate to the following matters:

        1. Samuel Kamau, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I 00.3 (a).

       2. Petitioner received the flu vaccine in his left ann on February 27, 2018.

       3. The vaccination was administered within the United States.

       4. Petitioner sustained a left shoulder injury related to vaccination administration

("SlR VA") within the time period set forth in the Table following receipt of a flu vaccine, and

experienced the residual effects of his SIRVA for more than six months.

       5. There is not a preponderance of the evidence demonstrating that petitioner's SIRVA

and residual effects were due to a factor unrelated to his February 27, 2018 flu vaccination.

       6. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition.

        7. Accordingly, petitioner is entitled to compensation under the tenns of the Vaccine

Program for his left SIRVA Table injury. Therefore, a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

        a.      A lump sum of $2,181.20, which amount represents reimbursement for a
        Medicaid lien for vaccine injury-related services rendered on behalf of petitioner,
        in the fonn of a check payable jointly to petitioner and Equian (Tax ID No. 27-
        0083277), P.O. Box 182643, Columbus, OH 43218;

        Petitioner agrees to endorse this check to Equian (Event number 28719050).

        b.     A lump sum of $80,000.00, in the form of a check payable to petitioner,
        which represents compensation for all remaining damages that would be available
        under 42 U.S.C. § 300aa-15(a).

        9 . As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.


                                                 2
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        I 1. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on February 27, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about April 15, 2019, in

the United States Court of Federal Claims as petition No. 19-549V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                                   3
        15. If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccine either caused or significantly

aggravated petitioner's alleged injury or any other injury; however, petitioner has satisfied the

Table criteria to establish entitlement to compensation for his SIRVA.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, successors, and/or assigns.

                                     END OF STlPULATION




                                                  4
I


             Respectfully submitted.

    ,,·'.,   PETITIONER: ~
                          /        /·
                      /    ,...~     '

             SAMUEL KAMJ\ U

             ATTORNEY OF RECORD FOR                                AUTHORIZF:D REPRESENTATIVE
             PETITIONER:                                           OF THE ATTORNEY GENERAL:



             ~A~
             LAW OFFICES OF LEAH V. DURANT, PLLC
                                                                   ~~           ~~
                                                                   HEATHER L. PEARLMAN
                                                                   Deputy Director
             1717 K Street, NW                                     Torts Branch. Civil Division
             Suite 900                                             U.S. Department of Justice
             Washington. DC 20006                                  P.O. Box 146
             (202) 775-9200                                        Benjam in Franklin Station
                                                                   Washington. DC 20044-0146


             AUTHORIZED REPRESENTATIVE                             ATTORNEY OF RECORD FOR
             OF THE SECRETARY OF HEALTH                            RESPONDENT:
             AND HUMAN SERVICES:

                                                                    K ~ ~ ~ ~u..(
                                                                         ~~L~~
             D&ll.t -P. Mtsl-lleY, Dt-tSc, MS, A'PR.N,   for

             TAMARA OVERBY                                         MALI ,ORI 11. OPENCI IOWSKI
             Acting Director, Division of Injury                   Trial Attorney
              Compensation Programs                                Torts l3ranch. Civil Division
             Healthcare Systems Bureau                             U.S. Department of Justice
             Health Resources and Services                         P.O. Box 146
              Administration                                       Benjamin Franklin Station
             U.S. Dcpa1tment or Health                             Washington, O.C.20044-0146
              and Human Services                                   Tel:     (202) 305-0660
             5600 Fishers Lane, 08N 1468                           ma Ilori .h.opcnchowsk i(ii)usdo j.gov
             Rockville. MD 20857


             Dated: Off   /,L{ /tJJ~ I



                                                               5